Slidell, 0. J.
This suit is brought upon two notes, dated in August 1851, made by G. Gardanne to the order of the plaintiff, and payable one year after date. The prayer is for a judgment against the husband and wife in solido.. The ground upon which the petition asks judgment against the wife is, that the notes were given in payment of certain articles of household furniture sold to the husband and used in his house by his wife and family, who are bene-fitted by their use, and that although Mrs. Gardanne did not sign the notes, she is bound to contribute to the expenses of her household, and share the debts of her husband contracted for such purpose. The petition also asked judgment recognizing the vendor’s privilege upon the furniture, of which a list was annexed. There was judgment according to the prayer of the petition, and Mrs. Gardanne has appealed.
*5The following fact appeared at the trial: the notes arc in renewal of notes for a larger sum given in the name of the husband in 1848, for furniture purchased of the plaintiffs in 1846 and 1847. A witness in the employ of plaintiffs says, the goods were sold to the defendants; that both defendants came into the shop and bought the goods mentioned in the bill, Mrs. Gardanne examining and selecting the furniture. It appears, however, by a written admission made at the trial, as well as by the petition, that the goods were sold to Mr. Gar-danne, and that the original, as well as the renewal notes, were given in his name. The furniture has always been used in the family, and is now in the possession of Mrs. Gardanne. At the time of the purchase, a community of goods existed between the husband and wife, which was dissolved by judgment in 1851. By the same decree, she had judgment against her husband for $50,000, the amount of her dowry. Upon fieri facias, she seized the furniture and bought it at sheriff’s sale, crediting the price upon her claim.
We think the wife is not personally bound for the price of the furniture, because it was sold to the husband; the credit was given to him, and to the community which then existed, and of which he was the head and master. It was moreover the sale of a thing which the husband was bound to furnish, and he had at the time the enjoyment of the income of her dower. O. O. 2329, 2371, 2372.
With regard to the vendor’s privilege, we think the plaintiffs lost it by not exercising it before the wife’s seizure and sale. 0. O. 3184, No. 7, 3194.
It is therefore decreed, that the judgment condeming the wife and granting a vendor’s privilege, be reversed, and that there be judgment in favor of the defendant, Mrs. Gardanne \ the costs of the suit against her in both courts, to be paid by the plaintiffs.
Campbell, J., and VoorMes, J., concurring.